DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 20 July 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 25, 27, 30 – 39, and 42 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Dijkstra NL 2016785 in view of Bisio WO 2016/207845.
Regarding claim 22, 36, and 42, Dijkstra discloses a capsule (2) capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (aluminium capsule body 12) for holding beverage preparation ingredients (roasted and ground coffee) and a flange-like rim (20) (page 21, paragraph 1).  A sealing member comprising an inner series of arc-shaped protrusions (projections 50) and an outer series of arc-shaped protrusions (projections 51) (page 27, paragraph 2).  The cup-shaped base-body, the flange-like rim, and the sealing member are made integrally from metallic material (aluminium), the inner series (50) and the outer series (51) of the arc-shaped protrusions are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the arc-shaped protrusions of the inner series (50) and the outer series (51) are continuous protrusions, and the respective arc-shaped protrusions of the inner series and the outer series are arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series as seen in a side view of the capsule.  Further Dijkstra discloses the annular space between the inner series and the outer series of arc-shaped protrusions is void of any protrusion (page 27, paragraph 2, page 30, paragraph 2, and fig. 4B).  
Claim 22 differs from Dijkstra in the respective arc-shaped protrusions having circumferentially extending gaps formed therebetween and the respective arc-shaped protrusions of the inner series and the outer series are arranged such as to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule.
Bisio discloses a capsule capable of preparing a beverage upon injection of liquid into the capsule by use of a beverage preparation machine which capsule comprises a cup-shaped base body (1) for holding beverage preparation ingredients (roast and ground coffee) and a flange-like rim (collar 10) with a sealing member comprising an inner series of arc-shaped protrusions (projections 40.i) and an outer series of arc-shaped protrusions (projections 30.i).  The base-body, the flange-like rim, and the sealing member can be made integrally from metallic material (aluminium) (paragraph [0002]), the inner series (40.i) and the outer series (30.i) of the sealing member are concentrically arranged on a surface of the flange-like rim to form an annular space there-between for receiving a sealing surface of a capsule engagement member of the beverage preparation machine, the respective arc-shaped protrusions of the inner series and the outer series are continuous protrusions with circumferentially extending gaps (42 and 32) formed there-between, and the respective arc-shaped protrusions of the inner series and the outer series are arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule (paragraph [0018], [0026], [0065], [0066], and fig. 19 – 21).
Bisio is providing an inner and an outer series of protrusions with the respective arc-shaped protrusions having circumferentially extending gaps formed therebetween and the respective arc-shaped protrusions of the inner series and the outer series arranged to circumferentially overlap outside the circumferentially extending gaps of the inner series and the outer series in side view of the capsule for the art recognized as well as Dijkstra’s and applicant’s intended function which is to allow a closing member of a beverage preparation machine to be accurately centered (‘845, paragraph [0042]) between the arc-shaped protrusions in order to seal the capsule during beverage preparation.  Once it was known to provide arc-shaped protrusions having circumferentially extending gaps formed therebetween with the respective arc-shaped protrusions of the inner series and the outer series arranged to circumferentially overlap outside the circumferentially extending gaps as taught by Bisio to allow a closing member of a beverage preparation machine to be accurately centered in order to properly seal a capsule during beverage preparation, it would have been an obvious matter of choice and/or design to the ordinarily skilled artisan to substitute the art recognized arc-shaped protrusions of the sealing member of Dijkstra for the art recognized protrusions Bisio of since both Dijkstra and Bisio are providing an inner and an outer series of protrusions with the respective arc-shaped protrusions for the same art recognized function of accurately centering the capsule to ensure proper sealing.  An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious (MPEP 2144.06 II.).
Further regarding claim 22, Dijkstra in view of Bisio obviously shows the overlap between the respective arc-shaped protrusions would be at least 20 – 25% of an arc length of the respective overlapping protrusions as seen in that the end of protrusions 30.i, as shown by reference sign 32, falls at about one half the arc length of protrusions 40.i.  Further regarding the specific overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular percentage of overlap.  The mere scaling up or down of a prior art overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions of the claimed protrusions and a capsule having the claimed relative dimensions would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Dijkstra in view of Bisio also disclose the arc-shaped protrusions of the inner series and the arc-shaped protrusions of the outer series respectively are arranged equidistant to each other about the circumference of the base-body and the respective circumferentially extending gaps are equidistant to each other (‘845, fig. 21).  Regarding the inner series of arc-shaped protrusions and the outer series of arc-shaped protrusions being arranged at a radial distance of between 0.6 and 1.2 mm, once it was known to provide an inner series and an outer series of arc-shaped protrusions it is not seen that patentability would be predicated on the radial distance between the protrusions.  Limitations relating to the radial distance between said protrusions would not be sufficient to patentably distinguish over the prior art.  The mere scaling of a prior art inner series and outer series of arc-shaped protrusions capable of being so scaled, if such were the case, would not establish patentability in a claim to an old series of protrusions so scaled (MPEP § 2144.04 IV.A.).  Nevertheless, Dijkstra in view of Bisio discloses the inner series and the outer series of arc-shaped protrusions would be arranged at a radial distance of between 0.6 to 1.2 mm (‘785, page 30, paragraph 2).
Regarding claim 23, Dijkstra in view of Bisio discloses each of the inner series and the outer series of arc-shaped protrusions comprise at least two arc-shaped protrusions (‘845, fig. 19 – 21).
Regarding claim 25, as seen in figure 20 (‘845), when taken from the centre of the capsule Dijkstra in view of Bisio obviously shows the central angle reflecting the angular length of the overlap between the inner and outer arc-shaped protrusion would be at least 5º.  Further regarding the specific angular length of the overlap between the respective arc-shaped protrusions, once it known to overlap the arc-shaped protrusions it is not seen that patentability would be predicated on the particular angular length of the overlap.  The mere scaling up or down of a prior art angular length of the overlap capable of being so scaled, if such were the case, would not establish patentability in a claim to an angular length of overlap so scaled.  Where the only difference between the prior capsule and the claims was a recitation of relative dimensions, i.e. the angular length of the overlap of the claimed protrusions, and a capsule having the claimed relative angular length of the overlap would not perform differently than the prior art capsule, the claimed capsule is seen to be not patentably distinct from the prior art device (MPEP § 2144.04 IV.A.).
Regarding claim 27, Dijkstra in view of Bisio discloses the inner series and the outer series of arc-shaped protrusions are arranged distant from the cup-shaped base body and an outer periphery of the flange-like rim (‘785. Fig. 4B) (‘845, fig. 19).
Regarding claim 30, Dijkstra in view of Bisio discloses that each protrusion of the inner series and the outer series would comprise essentially the same dimensions in sectional side view (‘785. Fig. 4B) (‘845, fig. 4).
Regarding claim 31, once it was known to provide protrusions of the inner series and the outer series it is not seen that patentability would be predicated on the base width and the height of said protrusions.  Limitations relating to the base width and the height of said protrusions would not be sufficient to patentably distinguish over the prior art.  The mere scaling of a base width and the height of said protrusions capable of being so scaled, if such were the case, would not establish patentability in a claim to an old series of protrusions so scaled (MPEP § 2144.04 IV.A.).  Nevertheless, Dijkstra in view of Bisio discloses said protrusions would have a height between 0.8 and 1.7 mm (1.2 mm) and a width between 0.3 and 1.3 mm (1.2 mm) (‘785, page 23, paragraph 3 and page 30, paragraph 2).
Regarding claims 32 – 34, Dijkstra in view of Bisio discloses each protrusion of the inner series and the outer series comprise in sectional side view a lower base portion with two opposing linear wall sections and an upper portion with two opposing rounded wall sections, the two opposing rounded wall sections of the upper portion are joined by a rounded tip portion, and the two opposing linear wall sections are arranged to converge towards the upper portion of the respective protrusions (‘785, fig. 4B) (‘845, fig. 4).
Regarding claim 35, the limitation “the capsule body, the flange-like rim and the sealing member are produced by deep drawing an initially flat metal sheet” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Bisio discloses the structure as claimed.
Regarding claims 37 – 39 Dijkstra in view of Bisio discloses the capsule further comprises a closing membrane connected a surface of the flange-like rim of the capsule opposite to the surface at which the inner and outer series of arc-shaped protrusions are arranged (‘845, paragraph [0030]).  Further regarding claim 39, Dijkstra discloses the closing membrane would be made of aluminium (‘785, page 2, paragraph 1) it is obvious that the closing membrane would be an aluminium foil.
Regarding claim 43, Dijkstra in view of Bisio disclose the inner series of arc-shaped protrusions and the outer series of arc-shaped protrusions have the same height (‘785, fig. 4B) (‘845, fig. 4).
Regarding claim 44, Dijkstra in view of Bisio disclose the outer series of arc-shaped protrusions would have a height taller than a height of the inner series of arc-shaped protrusions (‘785, fig. 5A).  Once it was known to provide one set of protrusions with a height smaller than another set of arc-shaped protrusions radially spaced one from the other it is not seen that patentability would be predicated on the rearrangement of parts, i.e. the outer series of arc-shaped protrusions having a height smaller than a height of the inner series of art shaped protrusions since the shifting of which set of protrusions is not seen to modify the operation of the capsule, which is to say that the particular which would be smaller in height than the other would have been an obvious matter of choice and/or design to the ordinarily skilled artisan (MPEP 2144.04 VI.C.).
Regarding claim 45, Dijkstra in view of Bisio disclose the outer series of arc-shaped protrusions would have a width smaller than a width of the inner series of arc-shaped protrusions (‘785, fig. 5B).
Regarding claim 46 and the recitations beginning “the arc-shaped protrusions of the inner series and the arc-shaped protrusions of the outer series engage a sealing surface of a capsule engagement member of the beverage production machine”, these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Dijkstra in view of Bisio obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “the arc-shaped protrusions of the inner series and the arc-shaped protrusions of the outer series engage a sealing surface of a capsule engagement member of the beverage production machine”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Dijkstra in view of Bisio and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Dijkstra in view of Bisio discloses the arc-shaped protrusions of the inner series and the arc-shaped protrusions of the outer series would engage a sealing surface of a capsule engagement member of the beverage production machine (‘785, fig. 4B).
Regarding claim 47, Dijkstra in view of Bisio disclose the annular space would have an “essentially” flat bottom surface interconnecting each of the inner series of arc-shaped protrusions to an adjacent one of the outer series of arc-shaped protrusions (‘785, fig. 4B).
The recitations beginning “the annular space between the arc- shaped protrusions of the inner series and the arc-shaped protrusions of the outer series does not engage the sealing surface of a capsule engagement member of the beverage production machine” and “the essentially flat bottom surface does not contact the sealing surface of a capsule engagement member of the beverage production machine” are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 46.
Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the Affidavit of Sig. Bambagioni the applicant urges that the affidavit has not been given proper consideration.  This urging is not deemed persuasive.  The affidavit submitted by Sig. Bambagioni states in paragraphs 9 and 10 that his opinion is that modifying the sealing projection of Dijkstra to include gaps in the projections as taught by Bisio would render the capsule unsatisfactory for its intended purpose based on an enclosing member of a brewing machine.  This fails to take into account that the claims are directed to the structure of a capsule and not an enclosing member to enclose the capsule.  It is also to be noted that had either Dijkstra or Bisio taught all the limitations of the claims then a rejection under U.S.C. 35 103 would not have been necessary as a rejection under U.S.C. 35 102 would have ensued instead.  
Sig. Bambagioni urges that the free contact end of the enclosing member of Dijkstra includes grooves that would interfere with sealing the centering rings should there be the gaps in the projections as taught by Bisio.  It should be remembered that the claims are directed to the structure of a capsule and not an enclosing member and capsule in combination.  It is also seen that Dijkstra also shows the enclosing member would also have no grooves at all as seen in figure 4C for example in which case the urged seal interference would not occur.  
Again, Sig. Bambagioni provides no further objective evidence in the form of test results or other experimental data to backup this opinion and as noted above Dijkstra clearly shows an enclosing member having no grooves at all.  Due to the absence of tests comparing applicant’s capsule collar with that of the closest prior art, it can be concluded that applicant’s assertions that modifying the sealing projection of Dijkstra to include gaps in the projections as taught by Bisio would render the capsule unsatisfactory for its intended purpose constitute Sig. Bambagioni’s opinion and, further, does not take into account that the claims are directed to a capsule alone and not a capsule/enclosing member combination (MPEP 716.01(c) III.).  Therefore, the rejections are still considered proper and are maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged please telephone the Examine.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        19 October 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792